DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Claim Status
Claims 1-10 are pending. 
Claims 1-10 is currently amended.
Claim 11 is canceled.
Claims 1-10 have been examined.
Claims 1-10 are rejected.
Priority
	Priority to application 62/919399 filed on 03/12/2019 is acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Ozanne et al. (Threshold for toxicity from hyperammonemia in critically ill children, Published 05/18/2011) in view Bosoi et al. (AST-120 (SPHERICAL CARBON ADSORBENT) LOWERS AMMONIA LEVELS AND ATTENUATES BRAIN EDEMA IN BILE DUCT–LIGATED RATS, Published 2011) is withdrawn in view of the amendments to the claims.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Ozanne et al. (Threshold for toxicity from hyperammonemia in critically ill children, Published 05/18/2011) in view Bosoi et al. (AST-120 (SPHERICAL CARBON ADSORBENT) LOWERS AMMONIA LEVELS AND ATTENUATES BRAIN EDEMA IN BILE DUCT–LIGATED RATS, Published 2011) is moot since the claim is canceled

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena-Quintana et al. (Profile of sodium phenylbutyrate granules for the treatment of urea-cycle disorders: patient perspectives, Published 09/06/2017) in view Bosoi et al. (AST-120 (SPHERICAL CARBON ADSORBENT) LOWERS AMMONIA LEVELS AND ATTENUATES BRAIN EDEMA IN BILE DUCT–LIGATED RATS, Published 2011).
The claims are directed to a method of treating or preventing inherited hyperammonemia of a suspected inherited urea cycle disorders in newborns, infants, and children comprising administering AST-120. The claims are further directed to the amount of AST-120 administered being 1-2gm/KG/day. The claims are further directed to the AST is administered orograstric feeding tube. The claims are further directed to AST-120 being administered 4 times per day. 
Pena-Quintana et al. teach urea-cycle disorders are a group of rare hereditary metabolic diseases characterized by deficiencies of one of the enzymes and transporters involved in the urea cycle, which is necessary for the removal of nitrogen produced from protein breakdown; These hereditary metabolic diseases are characterized by hyperammonemia and life-threatening hyperammonemic crises … ammonia-scavenging drugs  is a well-known long-term treatment of urea-cycle disorders (abstract). UCDs may present during the neonatal period, after a variable symptom-free interval (page 1490, column 1, paragraph 2). Ammonia-scavenging drugs prevent accumulation of ammonia (page 1490, column 2, paragraph 2).
Pena-Quintana et al. lacks a teaching or suggestion of administering AST-120.
Bosoi et al. teach our data suggest that AST-120 can be used to prevent an increase in blood ammonia as well as treat hyperammonemia (page 11, paragraph 4). We also demonstrate that AST-120 has the capability of lowering ammonia by adsorbing both gut-derived and blood-derived ammonia 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer AST-120 to treat the patients of Pena-Quintana et al. and have a reasonable expectation of success. One would have been motivated to do so since Pena-Quintana et al. teach that ammonia scavengers have been used to treat UCD and Bosoi et al. treat that AST-120 adsorbs (scavenges) both gut-derived and blood-derived ammonia. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer the AST-120 according the instant dosing regimen and have a reasonable expectation of success. One would have been motivated to do so through routine optimization of the dosing regimen.
For the foregoing reasons the claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
Applicant argues that there is a difference in hyperammonemia caused by liver failure as opposed to hyperammonemia caused by inherited urea cycle disorders. Applicant’s argument has been fully considered but found not to be persuasive. While Applicant points to several differences among the two conditions, Applicant agrees that both conditions are similar in that they cause and/or associated with neurotoxic ammonia levels that causes morbidity and mortality. Bosoi et al. teach that AST-120 is shown to prevent and/or lower ammonia levels in the blood. Pena-Quintana et al. teach that one treatment of hyperammonemia in both patients having liver failure and/or a result of urea cycle deficiency is administration of ammonia scavenger. AST-120 is taught by Bosoi et al. to be a urea scavenger. Therefore, given the teachings of Bosoi et al. and Pena-Quintana et al. one of ordinary skill in the art would be expect success in reducing ammonia levels in the blood of patients suffering from inherited urea cycle disorders. The reduction in ammonia level is expected to reduce morbidity and 
Applicant argues that later published material (2013) showed that AST-120 was “completely ineffective treatment for hepatic encephalopathy”, therefore it would be improper to assume that it would be obvious to treat another condition such as hyperammonenmia as a result of inherited urea cycle disorders. Applicant’s argument has been fully considered but found not to be persuasive. First, the Examiner was unable to review the reference as it was not provided by Applicant and the website cited in the response did not lead to the document Applicant cites in the response. The data Applicant has cited to shows a decrease in ammonia levels compared to an increase ammonia levels in a placebo. Therefore, the data provided does have some effect in reducing ammonia level, which is one of the symptoms of hyperammonemia associated with inherited urea cycle disorders. Rahimi et al. (Hepatic Encephalopathy: Pharmacological Therapies Targeting Ammonia, Published 02/2016) teach “[a]mmonia scavengers such as AST-120 (spherical carbon adsorbent), glycerol phenylbutyrate, sodium phenylacetate or sodium benzoate, and ornithine phenylacetate have been used to improve HE symptoms” (abstract). In at least 2016 those of ordinary skill in the art continue to indicate that AST-120 has a beneficial effect on hepatic encephalopathy. Therefore, one of ordinary skill in the art at the time of the instant invention would believe that AST-120 could be successfully used to scavenge ammonia in the blood, that patients having hyperammonemia as a result of inherited urea cycle disorders suffer 
Applicant further argues that there were no further clinical trails and/or an FDA submission of AST-120 for the treatment of hepatic encephalopathy. Applicant’s argument has been fully considered but found not to be persuasive. The fact that others have not found commercial value of a method is not evidence that a particular method is novel and/or non-obvious. 
New Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “suspected inherited urea cycle disorders”. The instant specification makes no mention of the inherited urea cycle disorders being “suspected”. There is no suggestion of such a limitation found within the specification as filed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617